                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

CANDYMAN KITCHENS INC.,                        )
a Florida corporation,                         )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Case No.: 8:18-cv-00869-SDM-CPT
                                               )
SANDCRAFTERS LLC,                              )
a Pennsylvania limited liability company,      )
                                               )
SALLY SOLOMON,                                 )
an individual,                                 )
                                               )
SANDBLAST                                      )
BY CREATIVE CONCEPTS, INC.,                    )
an Alabama corporation,                        )
                                               )
               Defendants.                     )
                                               /

                  JOINT NOTICE OF DISMISSAL WITH PREJUDICE

       Please take notice that all parties to this action have, pursuant to Federal Rule of

Procedure 41(a)(1)(A)(ii), stipulated to the dismissal of all claims in this action, with

prejudice. Each party will bear its own costs and attorney’s fees.

///
///
///




                                           Page 1 of 2
Respectfully submitted this 16th day of April, 2019,



/s/ John T. Nelson                            /s/ C. Ryan Jones
John T. Nelson                                C. RYAN JONES, ESQUIRE
Florida Bar No.: 119309                       Fla. Bar No. 0029043
Nelson Cyber Law, PLLC                        Trial Counsel
360 Central Avenue, 8th Floor                 KIMBERLY VAN DER RIET, ESQUIRE
St. Petersburg, FL 33701                      Fla. Bar No. 27164
(800) 440-5536                                Traub Lieberman Straus & Shrewsberry, LLP
john@nelson.law                               Post Office Box 3942
Attorney for Plaintiff                        St. Petersburg, Florida 33731
                                              727.898.8100 – Telephone
                                              727.895.4838 – Facsimile
                                              Attorneys for SandCrafters LLC and
                                              Sally Solomon
                                              rjones@tlsslaw.com
                                              kvanderriet@tlsslaw.com
                                              servicerjones@traublieberman.com


                                              KILLGORE, PEARLMAN, SEMANIE,
                                              DENIUS & SQUIRES, P.A.
                                              2 S. Orange Avenue, 5th Floor
                                              P.O. Box 1913
                                              Orlando, Florida 32802-1913
                                              Telephone: (407) 425-1020
                                              Facsimile: (407) 839-3635
                                              Attorneys for Sandblast by Creative Concepts,
                                              Inc.

                                              /s/ Douglas P. Gerber
                                              Frank H. Killgore, Jr.
                                              Florida Bar No. 372420
                                              Douglas P. Gerber
                                              Florida Bar No. 15269
                                              fkillgore@kpsds.com
                                              dgerber@kpsds.com
                                              cvause@kpsds.com




                                         Page 2 of 2
